ACCEPTED
                                                                                     12-14-00365-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                               4/27/2015 10:54:52 AM
                                                                                       CATHY LUSK
                                                                                              CLERK



                            NO. 12-14-00365-CV
                                                               FILED IN
                                                        12th COURT OF APPEALS
EDOM CORNER, LLC and                   §     IN THE COURT TYLER, TEXAS
EARL A. BERRY, JR.                     §                4/27/2015 10:54:52 AM
                                       §                     CATHY S. LUSK
VS.                                    §     OF APPEALS          Clerk
                                       §
IT’S THE BERRYS, LLC
                 §   d/b/a                   TWELFTH APPELLATE
MARY ELLEN’S                           §     DISTRICT


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Edom Corner, LLC and Earl A. Berry, Jr., Appellants in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file Appellants’ brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.    This case is on appeal from the 294th Judicial District Court of Van

Zandt County, Texas.

      2.    The case below was styled It’s the Berrys, LLC d/b/a Mary Ellen’s v.

Edom Corner, LLC and Earl A. Berry, Jr., Cause No. 09-00138 in the 294th Judicial

District Court of Van Zandt County, Texas.

      3.    Judgment in favor of Plaintiff was entered by the Trial Court on

October 14, 2014. A Motion for New Trial was filed on November 6, 2014.

      4.    Notice of appeal was given on December 29, 2014.
      5.        The clerk's record was filed on February 24, 2015; the reporter's record

was filed on February 11, 2015.

      6.        The Appellants’ brief is presently due on April 27, 2015.

      7.        Appellants request an extension of time of seven (7) days from the

present date.

      8.        One extension to file the brief has been received in this cause.

      9.        Appellants rely on the following facts as good cause for the requested

extension:

      Appellants’ attorney, Katherine A. Ferguson, shows that she was appointed to

represent Fred Douglas Moore in Cause No. 29,762 styled The State of Texas v. Fred

Douglas Moore in the 196th Judicial District Court of Hunt County, Texas. The

Defendant was indicted for robbery. Jury selection began on April 20, 2015 and

the trial concluded late on April 22, 2015. Robbery is a second degree felony

charge and Appellants’ attorney had to spend a significant amount of time over the

last month preparing for the jury trial on Mr. Moore’s case.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion to Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.

                                          Respectfully submitted,
                                       RENSHAW, DAVIS & FERGUSON, LLP

                                       By:       /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson
                                              (SBN 06918050)
                                       2900 Lee Street, Suite 102
                                       P.O. Box 21
                                       Greenville, Texas 75403-0021
                                       Tel: (903) 454-6050
                                       Fax: (903) 454-4898
                                       Email: rdflawoffice@yahoo.com
                                       Lead Counsel for Appellants

                         CERTIFICATE OF SERVICE

      This is to certify that on April 27, 2015, a true and correct copy of the above
and foregoing document was served on the following by facsimile:

Larry M. Lesh, Esq.
1 Forest Park Drive
Richardson, Texas 75080
FAX: (972) 699-1456

R. Paul Elliot, Esq.
301 S. Main St.
Canton, Texas 75103
FAX: (903) 567-6228
                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson


                         CERTIFICATE OF CONFERENCE

      This is to certify that on April 25, 2015, the undersigned spoke by telephone
with Larry M. Lesh, lead counsel for Appellee It’s the Berry’s, LLC d/b/a Mary
Ellen’s. Mr. Lesh stated that he did not oppose a seven (7) day extension of the
deadline for Appellants’ Brief.

                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson